DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 1/17/2020.
Claims 1-6 are pending. Non-elected claim, claim 6, is considered ‘withdrawn’. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 in the reply filed on 3/17/2021 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recited “will be located” at the end of the claim. Please amend the claim to be clear as to if the physical item of interest that is to be camouflaged is or is not located.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  claim 3 recites “wherein the camouflage pattern according to claim 1,” which may be unnecessary, as merely having “wherein the photographic image comprises a digital image” is appropriate.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lens" in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the physical item" in line 1. There is insufficient antecedent basis for this limitation in the claim. Perhaps claim 4 ought to depend from claim 2? 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “distorting the image by applying a fish-eye disruptive pattern to the image such that the lens is used to change the appearance of the image in order to cause at least a portion of the image to appear to be a view from underwater”. It is unclear whether the lens is used to process the image in order to distort the image? Or, is the image distorted by applying the pattern to the image – by some image processing? Please amend the claim to clarify this step.
Dependent claims are rejected for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “A substrate having the camouflage pattern according to claim 1 configured thereon.” This fails to further limit the subject matter of claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,420,206 to Bernegger et al. (hereafter, “Bernegger”) in combination with US 2016/0379335 to Kwon et al. (hereafter, “Kwon”).
With regard to claim 1, Bernegger teaches a method of applying an aquatic environment camouflage pattern to a physical article (col. 4 line 64 to col. 5 line 34, col. 6 lines 29-32), comprising the steps of: obtaining a photographic image (image 16) having environmental characteristics which would be found in an intended operating environment of the physical article (col. 5 lines 3-7 and lines 35-64); distorting the image by applying a fish-eye disruptive pattern to the image such that the lens is used to change the appearance of the image in order to cause at least a portion of the image to appear to be a view from underwater (col. 5 lines 35-40, col. 6 lines 56-64, col, 7 line 37 to col. 8 line 23). Bernegger teaches combining multiple images to produce a 
Kwon teaches distorted pattern and distorting image, paragraph [0138]. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Bernegger’s reference. The suggestion/motivation for doing so would have been to “determin[ing], for each of the plural screen pixels, a location of a sampling point based on a set pattern to modify an image to be rendered, and generating a pixel based on the image and corresponding to a set primitive at a determined location of a sampling point, of the sampling points, determined to overlap the primitive set to be rasterized and rendering the image using the generated pixel.” This patter is a distortion pattern according to Kwon. And it is obvious that this would be a motivation for combining with the overlap/composite image of Bernegger.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Kwon with Bernegger to obtain the invention as specified in claim 1. 
With regard to claim 2, Bernegger teaches wherein the photographic image is of a specific terrain where a physical item of interest that is to be camouflaged will be 
With regard to claim 3, Bernegger teaches wherein the photographic image comprises a digital image (col. 6 lines 33-60 and col. 7 lines 37-49).
With regard to claim 4, Bernegger teaches wherein the physical item is an object selected from clothing, vehicles, aircraft, watercraft, structures, buildings, pipes and piping, equipment, weapons, hardware, and other items used for military or other purposes (col. 8 lines 6-23, col. 4 lines 4-20 and lines 43-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669